DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 8/25/2022 for application number 16/874,629. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2013/0174274 A1) in view of Clauss et al. (US 10,832,299 B1) and Jennings et al. (US 2019/0163790 A1).

In reference to claim 1, Friedman teaches a method (para. 0041) for an entity to transparently collect and store user data for secure use by third party data consumers (for online service to collect and allow third parties to use data, para. 0004-07), comprising: causing a graphical user interface (UI) to be displayed, the graphical UI presenting a plurality of data categories and corresponding UI elements to receive input indicating whether the user allows or prevents use of the user data by the third party data consumers for individual ones of the plurality of data categories (UI is displayed, see figs. 2 and 3, which allows users to individually select which categories of data may be used, para. 0024-36); receiving the input indicating that the user allows the use of the user data for a particular data category of the plurality of data categories (data sharing inputs are received, para. 0035-36); collecting, by one or more processing units, the user data via the use of one or more services hosted by the entity; storing … at least a portion of the user data with other user data collected for the particular data category from other users thereby creating … [a] user data set for the particular data category (user data is collected, para. 0036, 0020-21); exposing, to the third party data consumers … use of the … user data set (third parties can request data, para. 0036).
However, Friedman does not teach storing, in a database at least a portion of the user data with outer user data collected for the particular data category from other users, thereby creating an aggregate user data set for the particular data category; and exposing, to the third party data consumers via an application programming interface (API), use of the aggregate user data set; receiving, via the API, a data query from a third party data consumer; determining that the data query is associated with the particular data category.
Clauss teaches storing, in a database (col. 11, line 64 – col. 12, line 12), at least a portion of the user data with outer user data collected for the particular data category from other users, thereby creating an aggregate user data set for the particular data category (data is aggregated for particular categories, col. 17, lines 34-44); and exposing, to the third party data consumers via an application programming interface (API), use of the aggregate user data set (communications can be made via API, col. 13, lines 48-52); receiving, via the API, a data query from a third party data consumer; determining that the data query is associated with the particular data category (third party consumer can request data associated with particular categories, figs. 8-9, col. 34 – col. 18, line 34; col. 12, line 49 – col. 13, line 3).
It would have been obvious to one of ordinary skill in art, having the teachings of Friedman and Clauss before the earliest effective filing date, to modify the data access as disclosed by Friedman to include the API query as taught by Clauss.
One of ordinary skill in the art would have been motivated to modify the data access of Friedman to include the API query of Clauss because Friedman does not specify how to access the user data, and Clauss helps provide access to user data while maintaining user’s privacy preferences (Clauss, col. 1, lines 30-49).
However, Friedman and Clauss do not teach wherein the use of the aggregate data set by the third party data consumers does not provide a view of the user data or other user data to the third party consumers; analyzing the aggregate user data set in accordance with the data query; and providing, via the API, a result of the analysis to the third party data consumer without providing the aggregate user data set to the third party data consumer.
Jennings teaches wherein the use of the aggregate data set by the third party data consumers does not provide a view of the user data or other user data to the third party consumers (individual user data is not exposed, para. 0042, 0117-18); analyzing the aggregate user data set in accordance with the data query (data query causes aggregated user data for a particular group to be analyzed, para. 0039-41, 0054-63); and providing, via the API, a result of the analysis to the third party data consumer without providing the aggregate user data set to the third party data consumer (analysis is provided, para. 0039-41, 0054-63, without exposing individual user data, para. 0042, 0111-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Friedman, Clauss, and Jennings before the earliest effective filing date, to modify the data access as disclosed by Friedman and Clauss to include the analysis as taught by Jennings.
One of ordinary skill in the art would have been motivated to modify the data access of Friedman and Clauss to include the analysis of Jennings because allows for data analytics while preserving user privacy (Jennings, para. 0001-04).
In reference to claim 3, Friedman teaches the method of claim 1, wherein the graphical UI lists the one or more services configured to collect the user data (services that collect data are displayed, see figs. 2 and 3).
In reference to claim 4, Clauss teaches the method of claim 1, further comprising: offering an incentive, in the graphical UI, for the user to allow the use of the user data by the third party data consumers; and providing the incentive to the user based at least in part on the input indicating that the user allows the use of the user data for the particular data category (incentive displayed and provided when user agrees to share data, col. 15, lines 54-67, fig. 4).
In reference to claim 5, Friedman teaches the method of claim 1, wherein the data query comprises a proprietary algorithm of the third party data consumer executed on the user data set (query is created by third party data consumer, fig. 7C-E, para. 0179-85).
In reference to claim 6, Clauss teaches the method of claim 1, further comprising: notifying the user of the data query and an identification of third party data consumer; and providing an option for the user to prevent the user data from being included in the aggregate user data set (when the user’s personal data matches the 3rd party’s search, they are notified, and can decline their personal data stream from being shared, col. 15, lines 54-57, fig. 4, col. 21, lines 21-30).

In reference to claim 7, Friedman teaches a system (para. 0005) for an entity to transparently collect and store user data for secure use by third party data consumers (for online service to collect and allow third parties to use data, para. 0004-07), comprising: one or more processing units; and computer-readable storage media storing instructions that, when executed by the one or more processing units, cause the system to perform operations (para. 0038-40) comprising: causing a graphical user interface (UI) to be displayed, the graphical UI presenting UI elements to receive input indicating whether a user allows or prevents use of the user data by the third party data consumers (UI is displayed, see figs. 2 and 3, which allows users to individually select which categories of data may be used, para. 0024-36); receiving the input indicating that the user allows the use of the user data by third party data consumers (data sharing inputs are received, para. 0035-36); exposing, to the third party data consumers … use of a … user data set that includes at least a portion of the user data (third parties can request data, para. 0036).
However, Friedman does not teach storing, in a database at least a portion of the user data with outer user data collected for the particular data category from other users, thereby creating an aggregate user data set for the particular data category; exposing, to the third party data consumers via an application programming interface (API), use of the aggregate user data; receiving, via the API, a data query from a third party data consumer.
Clauss teaches storing, in a database (col. 11, line 64 – col. 12, line 12), at least a portion of the user data with outer user data collected for the particular data category from other users, thereby creating an aggregate user data set for the particular data category (data is aggregated for particular categories, col. 17, lines 34-44); exposing, to the third party data consumers via an application programming interface (API), use of the aggregate user data set (communications can be made via API, col. 13, lines 48-52); receiving, via the API, a data query from a third party data consumer (third party consumer can request data associated with particular categories, figs. 8-9, col. 34 – col. 18, line 34; col. 12, line 49 – col. 13, line 3).
It would have been obvious to one of ordinary skill in art, having the teachings of Friedman and Clauss before the earliest effective filing date, to modify the data access as disclosed by Friedman to include the API query as taught by Clauss.
One of ordinary skill in the art would have been motivated to modify the data access of Friedman to include the API query of Clauss because Friedman does not specify how to access the user data, and Clauss helps provide access to user data while maintaining user’s privacy preferences (Clauss, col. 1, lines 30-49).
However, Friedman and Clauss do not teach wherein the use of the aggregate data set by the third party data consumers does not provide a view of the user data or other user data to the third party consumers; analyzing the aggregate user data set in accordance with the data query; and providing, via the API, a result of the analysis to the third party data consumer without providing the aggregate user data set to the third party data consumer.
Jennings teaches wherein the use of the aggregate data set by the third party data consumers does not provide a view of the user data or other user data to the third party consumers (individual user data is not exposed, para. 0042, 0117-18); analyzing the aggregate user data set in accordance with the data query (data query causes aggregated user data for a particular group to be analyzed, para. 0039-41, 0054-63); and providing, via the API, a result of the analysis to the third party data consumer without providing the aggregate user data set to the third party data consumer (analysis is provided, para. 0039-41, 0054-63, without exposing individual user data, para. 0042, 0111-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Friedman, Clauss, and Jennings before the earliest effective filing date, to modify the data access as disclosed by Friedman and Clauss to include the analysis as taught by Jennings.
One of ordinary skill in the art would have been motivated to modify the data access of Friedman and Clauss to include the analysis of Jennings because allows for data analytics while preserving user privacy (Jennings, para. 0001-04).
In reference to claim 9, Clauss teaches the system of claim 7, wherein the operations further comprise: offering an incentive, in the graphical UI, for the user to allow the use of the user data by the third party data consumers; and providing the incentive to the user based at least in part on the input indicating that the user allows the use of the user data by the third party data consumers (incentive displayed and provided when user agrees to share data, col. 15, lines 54-67, fig. 4).
In reference to claim 10, Friedman teaches the system of claim 7, wherein the data query includes an algorithm executed on the aggregate user data set (query can include algorithms like average, sum, minimum, maximum, para. 0188).
In reference to claim 11, Friedman teaches the system of claim 10, wherein the algorithm comprises a proprietary algorithm of the third party data consumer (query is created by third party data consumer, fig. 7C-E, para. 0179-85).
In reference to claim 12, Clauss teaches the system of claim 7, wherein the operations further comprise: notifying the user of the data query and an identification of the third party data consumer; and providing an option for the user to prevent the portion of the user data from being included in the aggregate user data set (when the user’s personal data matches the 3rd party’s search, they are notified, and can decline their personal data stream from being shared, col. 15, lines 54-57, fig. 4, col. 21, lines 21-30).

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2013/0174274 A1) in view of Clauss et al. (US 10,832,299 B1) and Jennings et al. (US 2019/0163790 A1) as applied to claims 1 and 7 above, and in further view of Rubak (US 2016/0301764 A1).

In reference to claim 2, Friedman, Clauss, and Jennings do not explicitly teach the method of claim 1, further comprising: determining that the user has accessed a service of the one or more services; and in response to determining that the user has accessed the service, causing display of a notification for the user to control how the user data is used by the third party data consumers, wherein the display of the graphical UI is implemented in response to input that selects the notification.
Rubak teaches the method of claim 1, further comprising: determining that the user has accessed a service of the one or more services; and in response to determining that the user has accessed the service, causing display of a notification for the user to control how the user data is used by the third party data consumers (responsive to accessing service, notification displayed for controlling tracking data, figs. 7A-7B, para. 0042, 0045-46), wherein the display of the graphical UI is implemented in response to input that selects the notification (in response to selecting “settings,” GUI displayed for individually controlling tracking data, figs. 7C-7D, para. 0042-43, 0045-46).
It would have been obvious to one of ordinary skill in art, having the teachings of Friedman, Clauss, Jennings, and Rubak before the earliest effective filing date, to modify the interface as disclosed by Friedman to include the notification as taught by Rubak.
One of ordinary skill in the art would have been motivated to modify the interface of Friedman to include the notification of Rubak because it helps tracking technology to comply with legal requirements (Rubak, para. 0005-12).
	
In reference to claim 8, Friedman, Clauss, and Jennings do not explicitly teach the system of claim 7, wherein the operations further comprise: determining that the user has accessed the service; and in response to determining that the user has accessed the service, causing display of a notification for the user to control how the user data is used by the third party data consumers, wherein the display of the graphical UI is implemented in response to input that selects the notification.
Rubak teaches the system of claim 7, wherein the operations further comprise: determining that the user has accessed the service; and in response to determining that the user has accessed the service, causing display of a notification for the user to control how the user data is used by the third party data consumers (responsive to accessing service, notification displayed for controlling tracking data, figs. 7A-7B, para. 0042, 0045-46), wherein the display of the graphical UI is implemented in response to input that selects the notification (in response to selecting “settings,” GUI displayed for individually controlling tracking data, figs. 7C-7D, para. 0042-43, 0045-46).
It would have been obvious to one of ordinary skill in art, having the teachings of Friedman, Clauss, Jennings, and Rubak before the earliest effective filing date, to modify the interface as disclosed by Friedman to include the notification as taught by Rubak.
One of ordinary skill in the art would have been motivated to modify the interface of Friedman to include the notification of Rubak because it helps tracking technology to comply with legal requirements (Rubak, para. 0005-12).

Claims 13-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clauss et al. (US 10,832,299 B1) in view of Jennings et al. (US 2019/0163790 A1).

In reference to claim 13, Clauss teaches a system (fig. 11) for an entity to transparently collect and store user data for secure use by a third party data consumer (for data bank to manage and share personal data with third parties, col. 1, lines 53-65), comprising: one or more processing units; and computer-readable storage media storing instructions that, when executed by the one or more processing units, cause the system to perform operations (fig. 11) comprising: exposing, to the third party data consumer via an application programming interface (API), use of one or more user data sets based on use of one or more services hosted by the entity (data consumers can access personal data streams via API, col. 13, lines 48-52), wherein an individual user data set includes user data aggregated across a plurality of users (data is aggregated for aggregate bundles of streams grouped by income, age, education level, etc., col. 17, lines 34-44); receiving, via the API, a data query from the third party data consumer, the data query associated with a particular user data set of the one or more user data sets (data request can be made for particular data stream, like the aggregated data streams, col. 17, lines 34-44; col. 18, lines 7-34); causing display of a graphical user interface (UI) that (i) identifies the third party data consumer, (ii) describes the data query, and (iii) presents a UI element to receive input indicating whether the user allows or prevents use of the user data, collected via the one or more services, for the data query received from the third party data consumer (see fig. 4: data request notification (i) identifies the third party “Ad Co, Inc.”, (ii) describes query, i.e. the “Stream information includes…”, and (iii) has “Accept offer” and “No thanks” for allowing or preventing use of the user data, col. 15, lines 54-67); receiving the input indicating that the user allows the use of the user data for the data query received from the third party data consumer; adding the user data to a user data set for the data query (data shared when user agrees, col. 15, lines 54-67).
However, Clauss does not teach the use of the individual data set includes user data set by the third party data consumer does not provide a view of the user data to the third party data consumer; analyzing the user data set in accordance with the data query; and providing, via the API, a result of the analysis to the third party data consumer without providing the user data set to the third party data consumer
Jennings teaches the use of the individual data set includes user data set by the third party data consumer does not provide a view of the user data to the third party data consumer (individual user data is not exposed, para. 0042, 0117-18); analyzing the particular user data set in accordance with the data query; and providing, via the API, a result of the analysis to the third party data consumer without providing the user data set to the third party data consumer (analysis is provided, para. 0039-41, 0054-63, without exposing individual user data, para. 0042, 0111-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Clauss and Jennings before the earliest effective filing date, to modify the data access as disclosed by Clauss to include the analysis as taught by Jennings.
One of ordinary skill in the art would have been motivated to modify the data access of Clauss to include the analysis of Jennings because allows for data analytics while preserving user privacy (Jennings, para. 0001-04).
In reference to claim 14, Clauss teaches the system of claim 13, wherein the operations further comprise: offering an incentive, in the graphical UI, for the user to allow the use of the user data for the data query received from the third party data consumer; and providing the incentive to the user based at least in part on the input indicating that the user allows the use of the user data for the data query received from the third party data consumer (incentive displayed and provided when user agrees to share data, col. 15, lines 54-67, fig. 4).
In reference to claim 15, Clauss teaches the system of claim 14, wherein the incentive is offered and provided by the third party data consumer (see fig. 4 and col. 15, lines 54-67: third party offers and provides incentive).
In reference to claim 18, Clauss teaches the system of claim 13, wherein the graphical UI lists the one or more services configured to collect the user data (see fig. 4: service that data is from, like “TransitCard,” is displayed).
In reference to claim 19, Friedman teaches the system of claim 13, wherein the data query comprises a proprietary algorithm of the third party data consumer executed on the user data set (query is created by third party data consumer, fig. 7C-E, para. 0179-85).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clauss et al. (US 10,832,299 B1) in view of Jennings et al. (US 2019/0163790 A1)as applied to claim 13 above, and in further view of Sandoval (US 2014/0278991 A1 – cited in IDS of 6/10/2021)

In reference to claim 16, Clauss and Jennings do not explicitly teach the system of claim 13, wherein the graphical UI is displayed in accordance with a setting configured to prompt the user each time the third party data consumer, or another third party data consumer, provides a data query via the API.
Sandoval teaches the system of claim 13, wherein the graphical UI is displayed in accordance with a setting configured to prompt the user each time a third party, or another third party data consumer, data consumer provides a data query via the API (settings can require all offers be presented, or can be set so offers are automatically accepted, para. 0035-37).
It would have been obvious to one of ordinary skill in art, having the teachings of Clauss, Jennings, and Sandoval before the earliest effective filing date, to modify the interface as disclosed by Clauss to include the acceptance settings as taught by Sandoval.
One of ordinary skill in the art would have been motivated to modify the interface of Clauss to include the acceptance settings of Sandoval because it helps users better manage their personal data and offers (Sandoval, para. 0035).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clauss et al. (US 10,832,299 B1) in view of Jennings et al. (US 2019/0163790 A1) as applied to claim 13 above, and in further view of Rubak (US 2016/0301764 A1).

In reference to claim 17, Clauss and Jennings do not explicitly teach the system of claim 13, wherein the operations further comprise: determining that the user has accessed a service of the one or more services; and in response to determining that the user has accessed the service, causing display of a notification for the user to control how the user data is used, wherein the display of the graphical UI is implemented in response to input that selects the notification.
Rubak teaches the system of claim 13, wherein the operations further comprise: determining that the user has accessed a service of the one or more services; and in response to determining that the user has accessed the service, causing display of a notification for the user to control how the user data is used (responsive to accessing service, notification displayed for controlling tracking data, figs. 7A-7B, para. 0042, 0045-46), wherein the display of the graphical UI is implemented in response to input that selects the notification (in response to selecting “settings,” GUI displayed for individually controlling tracking data, figs. 7C-7D, para. 0042-43, 0045-46).
It would have been obvious to one of ordinary skill in art, having the teachings of Clauss, Jennings, and Rubak before the earliest effective filing date, to modify the interface as disclosed by Clauss to include the notification as taught by Rubak.
One of ordinary skill in the art would have been motivated to modify the interface of Clauss to include the notification of Rubak because it helps tracking technology to comply with legal requirements (Rubak, para. 0005-12).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clauss et al. (US 10,832,299 B1) in view of Jennings et al. (US 2019/0163790 A1) as applied to claim 13 above, and in further view of McLeod (US 2021/0065882 A1).

In reference to claim 20, Clauss and Jennings do not explicitly teach the system of claim 13, wherein the UI element indicates that use of the user data comprises a donation to the third party data consumer.
McLeod teaches the system of claim 13, wherein the UI element indicates that use of the user data comprises a donation to the third party data consumer (fig. 5, para. 0056). 
It would have been obvious to one of ordinary skill in art, having the teachings of Clauss, Jennings, and McLeod before the earliest effective filing date, to modify the interface as disclosed by Clauss to include the donation as taught by McLeod.
One of ordinary skill in the art would have been motivated to modify the interface of Clauss to include the donation of McLeod because it can help facilitate collection of data for future development (McLeod, para. 0013).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, please see new reference Jennings above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174